Case 20-13002   Doc 16-1   Filed 08/25/20 Entered 08/25/20 10:19:53   Desc Exhibit
                                  A Page 1 of 3




                               UST EXHIBIT A
Case 20-13002   Doc 16-1   Filed 08/25/20 Entered 08/25/20 10:19:53   Desc Exhibit
                                  A Page 2 of 3




                               UST EXHIBIT A
        Case 20-13002              Doc 16-1   Filed 08/25/20 Entered 08/25/20 10:19:53                     Desc Exhibit
                                                     A Page 3 of 3



U. S. Trustee's Analysis Of The Debtor's Means Test


In re    Vulykh

Case #    20-13002
Number of Dependents
Total Household Size                                 4                                           Variance
Monthly Median Income                                $8,590                                    (Understated)
UST Adjusted Income/Median                           236%      4*     Debtor         UST 707b2 Overstated Notes
                                                                     Means Test       Analysis
Current Monthly Income                                                $20,281         $20,281       $0
Spouse Income Deducted                                                 $2,130          $2,130       $0
Total Current Monthly Income                                          $18,151         $18,151       $0

Deductions to Income
Line 15 Public Transportation                                           $224             $0            $224      1*
Line 29 Educational Expense                                             $349             $0            $349      1*
Oher deductions                                                        $17,605         $17,605          $0

Total Deductions                                                       $18,178         $17,605         $573      1*

Monthly Disposable Income                                               ($27)           $546          ($573)     2*
For the next 60 months (5 Years)                                          60             60
Total 5 Year Disposable Income                                         (1,620)         32,760        ($34,380)   2*

Presumed Abuse                                                           No              Yes                     3*



1* The Debtor testified at the meeting of creditors that he nor his wife used public transportation. Therefore, the UST
reduced Line 15 to $0 and determined that Line 15 was overstated by $224. In addition, we requested supporting
documentation from the Debtor corresponding to Line 29 education expense and the Debtor did not provide the
documentation requested. As a result we reduced Line 29 to $0 and determined Line 29 was overstated by $349. Based
on our analysis total deductions on the Means Test are overstated by $573.

2* The UST deteremined that monthly disposable income was understated by $573 on the Means Test. Therefore, total 5
year disposable income was understated by $34,380 and the resultant 5 year disposable income was $32,760.


3* The UST has determined that this case is a presumed abuse case because disposable income over a 5 year period is
above $13,650.


4* The Debtor's income is more than double the median income for a household of 4.




                                                  UST EXHIBIT A
